DETAILED ACTION
Response filed on 10/28/2021 has been considered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-4 are canceled.
Claims 5-10 are newly added.
Claims 5-10 are pending for examination.
Response to arguments
Re: Claim interpretation 
In view of cancellation of claims 1-4, claim interpretation under 112(f) is moot and withdrawn.
Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. In view of cancellation of claims 1-4, 35 U.S.C. § 103 rejection for said claims is withdrawn.
However new grounds of rejection is introduced in the next section for the newly added claims.
Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –












Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 10,568,129 B2), hereinafter “Jeon”, supported by Provisional application No. 62/520,379, filed on Jun. 15, 2017, provisional application No. 62/520,431, filed on Jun. 15, 2017, provisional application No. 62/520,423, filed on Jun. 15, 2017.
Regarding claim 5, Jeon teaches, ‘a communication method used for a mobile station apparatus for communicating with a base station apparatus’ (Jeon: Fig. 29 illustrates method of communication between a mobile station and a base station), ‘the communication method comprising: receiving a first message to configure an uplink grant-free (GF) configuration associated with a serving cell’ (Fig. 29, step 2910, “Receive a radio resource control message comprising 1st configuration parameter(s) of a configured periodic grant of a 1st type”; Col. 18, lines 15-17, “In this specification, the configured grant of the first type is referred to a grant free transmission, process”; a serving cell may be a primary or a secondary cell, as disclosed by Jeon, “cell may be categorized, for example, as a primary cell or secondary cell” (Col. 55-57)), and “Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells” (Col.7, lines 66-67 – Col. 8, line 1); mobile station receiving message from a serving cell; See also Fig. 20 for grant free configuration); and 
‘perform transmission using the uplink GF configuration’ (Jeon: Fig. 29, step 2940 discloses transmission by the mobile station, based on activation in step 2920 and determination of resource of the uplink grant in step 2930).
Regarding claim 8, the claim is for a device implementing method of claim 5 and is a change in category with respect to claim 5. Jeon teaches ‘a memory’ and ‘a processor’ (Jeon: Col. 6, lines 53-57, “The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408”; see Fig. 4).
Claim element is discussed above in claim 5. Claim is rejected based on rejection of claim 5.

Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 5 above, and further in view of  R2-1709263, “Discussion on SPS and grant-free on SCell”, 3GPP TSG-RAN WG2 #99 Meeting, Berlin, Germany, 21 - 25 August, 2017,  Source Huawei, hereinafter “Huawei”.
Claims 6 and 9:
Regarding claim 6, Jeon teaches ‘the communication method of claim 5’ (discussed above). Jeon teaches the method further comprising: ‘receiving a second message to deactivate the serving cell while performing the transmission using the uplink GF configuration’ (Jeon: Col. 22, lines, 33-35, “RRC signaling may configure required parameters of GF UL transmission to the UE, and L1 signaling may adjust, modify, update, activate, and/or deactivate these parameters”; deactivation happens while performing uplink transmission), but fails to expressly teach, ‘keeping the uplink GF configuration; and suspending the transmission using the uplink GF configuration while the serving cell is deactivated’.
Analogous prior art Huawei in the same field of endeavor teaches, ‘keeping the uplink GF configuration; and suspending the transmission using the uplink GF configuration while the serving cell is deactivated’ (Huawei: § 2.2, Par. 2, “If one SCell is deactivated, UE does not release grant-free resources on this SCell, but does not transmit data via these resources”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Huawei not releasing the resource with that of Jeon to deactivate a cell, so that UE may use these resources again when needed without any further RRC configuration procedure (disclosed by Huawei in § 2.2, Par. 2)
Regarding claim 9, the claim is for a device of claim 8 and is a change in category with respect to claim 6. Claim element is discussed above in claim 6 and is rejected based on rejection of claim 6.

Claims 7 and 10:
Regarding claim 7, combination of Jeon and Huawei teaches the communication method of claim 6 (discussed above). 
Jeon teaches method further comprising: ‘receiving a third message to re-activate the serving cell’ (Jeon: Col. 22, lines, 33-35, “RRC signaling may configure required parameters of GF UL transmission to the UE, and L1 signaling may adjust, modify, update, activate, and/or deactivate these parameters”; re-activation may be considered activation in a broad sense), but fails to expressly teach, ‘re-performing the transmission using the uplink GF configuration’. 
Huawei in the same field of endeavor teaches, ‘re-performing the transmission using the uplink GF configuration’ (Huawei: § 2.2, “Once this SCell is activated again, UE shall begin to make use of these resources again, without any further RRC configuration procedure”).
A person of ordinary skill in the art would be motivated to re-performing the uplink transmission using the GF configuration without any further RRC configuration procedure, as disclosed by Huawei, to avoid delay associated with RRC configuration, if re-configured.
Regarding claim 10, the claim is a device of claim 8. Combination of Jeon and Huawei teaches the communication device of claim 8 (discussed above).
Claim element is discussed above in claim 7 and is rejected based on rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) R2-1709271 discloses CA Activation and Deactivation in NR;

c) R2-1710662 discloses SPS and grant free operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462